Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2019  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 04/20/2020  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 08/10/2021  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 08/11/2021  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 02/22/2022  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 06/28/22  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20200371668) in view of Jammalamadaka et al (US 20200311234) .
Regarding Claim 1, Huang teach a method for opening an application, applied in an electronic apparatus, the electronic apparatus comprising: a display screen (see Paragraph [0005], fingerprint sensing region on a display screen of the terminal) having a preset region (see Paragraph [0018] and FIG.2, where fingerprint sensing region refers to a preset region); and wherein the method comprises the following operations: displaying at least one application in a preset application set(see Paragraph [0056], where the icon of the preset application may be displayed in the fingerprint sensing region) in the preset region (see Paragraph [0018-0019] and FIG 2, where displaying an icon of the target application in the fingerprint sensing region); acquiring fingerprint information when a first touch operation for a target application of the at least one application is detected(see Paragraph [0018-0019], FIG 2, where the mobile terminal authenticates the user according to fingerprint information of the user collected in the preset region).
Huang does not teach that fingerprint identification providing opposite the preset region and launching the target application when it is detected that the fingerprint information matches preset fingerprint information.
However, in an analogous art, Jammalamadaka et al teach same field of detecting fingerprint on the display screen. Jammalamadaka et al teach fingerprint identification providing opposite the preset region (see Paragraph [0059] and FIG.4 element number 406, where the fully display screen fingerprint scanner located opposite of display screen) and launching the target application when it is detected that the fingerprint information matches preset fingerprint information (see Paragraph [0047-0049] and [0061], where launching application by using a single finger tap on locked display screen. It captures an images of the user’s fingerprint and send the user’s captured an image of the user’s fingerprint)
It would have been obvious to one of ordinary skills in art before the effecting filling data of the claimed invention to modify the system of Huang to incorporate the teaching of Jammalamadaka et al using launching application by fingerprint.
Motivation as recognized by one of the ordinary skill in the art, to do so would electronic device utilizes the captured biometric fingerprint sample to authenticate the user and, in parallel, to launch and login to the application corresponding to the selected application icon (see Paragraph [0056]).
Regarding claim 2, the modified Huang in view of Jammalamadaka et al teach method of opening application by detecting fingerprint on the preset region and launching target application as claim 1, Huang teach wherein the electronic apparatus is in a screen locked state, and the operation of launching removing a screen locked interface of the electronic apparatus (see Paragraph [0060-0061], where user may freely select the pattern of the interface of the locked screen) and displaying a preset interface of the target application (see Paragraph [0030], unlocking the display screen according to user fingerprint information corresponding to the predetermined viewing operation, and displaying a message interface of the target application on the display screen).
Huang does not teach the operation of launching target application.
However, Jammalamadaka et al teach the operation of launching target application. (see Paragraph [0047-0049] and [0061], where launching application by using a single finger tap on locked display screen. It captures an images of the user’s fingerprint and send the user’s captured an image of the user’s fingerprint)
It would have been obvious to one of ordinary skills in art before the effecting filling data of the claimed invention to modify the system of Huang to incorporate the teaching of Jammalamadaka et al using launching application by fingerprint.
Motivation as recognized by one of the ordinary skill in the art, to do so would electronic device utilizes the captured biometric fingerprint sample to authenticate the user and, in parallel, to launch and login to the application corresponding to the selected application icon (see Paragraph [0056]).
Regarding claim 14, the modified Huang in view of Jammalamadaka et al teach method of opening application by detecting fingerprint on the preset region and launching target application as claim 1, Huang teach wherein the at least one application is displayed in a form of at least one application icon (see Paragraph [0030], where displaying the icon of the target application in the fingerprint sensing region).
Regarding claim 19, Huang teach an electronic apparatus, comprising: a processor; a memory; a communication interface; a display screen having a preset region (see Paragraph [0018] and FIG.2, where preset region on the touch screen); a fingerprint identification area corresponding to the preset region (see Paragraph [0018] and FIG.2, where fingerprint sensing region refers to a preset region on the touch screen); and one or a plurality of programs stored in the memory and configured to be executed by the processor, and the one or the plurality of programs comprising instructions configured to execute operations in a method for opening an application, the method comprising the following operations: displaying at least one application in the preset region; acquiring fingerprint information when a touch operation for a target application of the at least one application is detected (see Paragraph [0018-0019], FIG 2, where the mobile terminal authenticates the user according to fingerprint information of the user collected in the preset region).
Huang does not teach launching the target application when it is detected that the fingerprint information matches preset fingerprint information.
However, in an analogous art, Jammalamadaka et al teach same field of detecting fingerprint on the display screen. Jammalamadaka et al teach launching the target application when it is detected that the fingerprint information matches preset fingerprint information (see Paragraph [0047-0049] and [0061], where launching application by using a single finger tap on locked display screen. It captures an images of the user’s fingerprint and send the user’s captured an image of the user’s fingerprint)
It would have been obvious to one of ordinary skills in art before the effecting filling data of the claimed invention to modify the system of Huang to incorporate the teaching of Jammalamadaka et al using launching application by fingerprint.
Motivation as recognized by one of the ordinary skill in the art, to do so would electronic device utilizes the captured biometric fingerprint sample to authenticate the user and, in parallel, to launch and login to the application corresponding to the selected application icon (see Paragraph [0056]).
Regarding claim 20, Huang teach a non-transitory computer readable storage medium, configured to store a computer program for electronic data interchange, wherein the computer program enables a computer to execute a method for opening an application, the computer comprising: a display screen (see Paragraph [0005], fingerprint sensing region on a display screen of the terminal)  having a preset region (see Paragraph [0018] and FIG.2, where preset region on the touch screen); and a fingerprint identification area provided opposite the preset region (see Paragraph [0018] and FIG.2, where fingerprint sensing region refers to a preset region on the touch screen), the method comprising the following operations: displaying at least one application in the preset region; acquiring fingerprint information when a touch operation is detected (see Paragraph [0018-0019], FIG 2, where the mobile terminal authenticates the user according to fingerprint information of the user collected in the preset region);
Huang does not teach launching the target application when it is detected that the fingerprint information matches preset fingerprint information.
Huang does not teach wherein the electronic apparatus is in a screen unlocked state, the target application is an encrypted application, and the operation of launching the target application comprises displaying a preset interface of the target application.
However, in an analogous art, Jammalamadaka et al teach same field of detecting fingerprint on the display screen. Jammalamadaka et al teach launching touched applications when it is detected that the fingerprint information (see Paragraph [0047-0049] and [0061], where launching application by using a single finger tap on locked display screen. It captures an images of the user’s fingerprint and send the user’s captured an image of the user’s fingerprint)
It would have been obvious to one of ordinary skills in art before the effecting filling data of the claimed invention to modify the system of Huang to incorporate the teaching of Jammalamadaka et al using launching application by fingerprint.
Motivation as recognized by one of the ordinary skill in the art, to do so would electronic device utilizes the captured biometric fingerprint sample to authenticate the user and, in parallel, to launch and login to the application corresponding to the selected application icon (see Paragraph [0056]).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Jammalamadaka et al and further view of Pizano et al (US 20070255963).
Regarding claim 3, he modified Huang in view of Jammalamadaka et al teach method of opening application by detecting fingerprint on the preset region and launching target application as claim 1.
	Huang does not teach the operation of launching the target application comprises displaying a preset interface of the target application.
However, Jammalamadaka et al teach the operation of launching the target application comprises displaying a preset interface of the target application (see Paragraph [0047-0049] and [0061], where launching application by using a single finger tap on locked display screen. It captures an images of the user’s fingerprint and send the user’s captured an image of the user’s fingerprint).
It would have been obvious to one of ordinary skills in art before the effecting filling data of the claimed invention to modify the system of Huang to incorporate the teaching of Jammalamadaka et al using launching application by fingerprint.
Motivation as recognized by one of the ordinary skill in the art, to do so would electronic device utilizes the captured biometric fingerprint sample to authenticate the user and, in parallel, to launch and login to the application corresponding to the selected application icon (see Paragraph [0056]).
Huang and Jammalamadaka et al do not teach the target application is an encrypted application.
However, in an analogous art, Pizano et al teach same field of launching application with biometric data such as fingerprint. Pizano et al teach the target application is an encrypted application (see Paragraph [0052], where launching application that has encrypting files). 
It would have been obvious to one of ordinary skills in art before the effecting filling data of the claimed invention to modify the system of Huang to incorporate the teaching of Jammalamadaka et al and further view of Pizano et al using launching application that has encrypting filed.
Motivation as recognized by one of the ordinary skill in the art, to do so would if the user selects an executable file in similar manner, the program automatically decrypts the executable file and execute code associated with the file (see Paragraph [0052]).
Claim(s) 4-5, 8-12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Jammalamadaka et al and further view of Lu (US  20190102597) .
Regarding claim 4, the modified Huang in view of Jammalamadaka et al teach method of opening application by detecting fingerprint on the preset region and launching target application as claim 1, Huang teach wherein the operation of displaying the at least one application in the preset application set in the preset region comprises: a second touch operation on the display screen satisfies a preset condition, and displaying the at least one application in the preset application set in the preset region according to the second touch operation (see Paragraph [0066-0067], second display module, used to display a fingerprint unlock pattern in the fingerprint sensing region. Acquire switching operation on the fingerprint sensing region after the icon of the target application is displayed in the fingerprint sensing region).
Huang and Jammalamadaka et al do not teach adjusting brightness of the preset region in accordance with a preset strategy.
However, in an analogous art, Lu teach same field of electronic device with fingerprint recognition. Lu teach adjusting brightness of the preset region in accordance with a preset strategy (see Paragraph [0042], where corresponding to the fingerprint detecting area of the display screen adjusting brightness in response of touching).
It would have been obvious to one of ordinary skills in art before the effecting filling data of the claimed invention to modify the system of Huang to incorporate the teaching of Jammalamadaka et al and further view of Lu adjusting brightness of detecting area of the display screen.
Motivation as recognized by one of the ordinary skill in the art, to do so would improve the efficiency of adjust the brightness for the one or more-pixel unit, can save more power consumption and also can remarkably extend the lifetime of the one or more-pixel units (see Paragraph [0064]).
Regarding claim 5, the modified Huang in view of Jammalamadaka et al and further view of Lu teach method of opening application by detecting fingerprint on the preset region and launching target application as claim 4, Huang teach wherein the operation of displaying the at least one application in the preset application set in the preset region according to the second touch operation comprises: querying a preset mapping relationship according to the second touch operation (see Paragraph [0066], where second processing module, used to acquire a target communication message from the multiple communication messages according to a preset parameter when receiving the multiple communication messages corresponding to the multiple target applications), and {YB:00919507.DOCX }-25-acquiring the preset application set (see Paragraph [0056], where the icon of the preset application may be displayed in the fingerprint sensing region) corresponding to the second touch operation, the preset mapping relationship comprising correspondence relationship between touch operations and application sets (see Paragraph [0066-0067], second display module, used to display a fingerprint unlock pattern in the fingerprint sensing region. Acquire switching operation on the fingerprint sensing region after the icon of the target application is displayed in the fingerprint sensing region); and displaying at least one application (see Paragraph [0018-0019] and FIG 2, where displaying an icon of the target application in the fingerprint sensing region) in the preset application set (see Paragraph [0056], where the icon of the preset application)  corresponding to the second touch operation in the preset region in accordance with a preset display strategy (see Paragraph [0068], where after the icon of the target application is displayed in the fingerprint sensing region, determine the target application corresponding to the target communication message, and display the icon of the target application in the fingerprint sensing region, wherein the multiple target applications include a target application corresponding to an icon having been displayed in the fingerprint sensing region).
Regarding claim 8, the modified Huang in view of Jammalamadaka et al and further view of Lu teach method of opening application by detecting fingerprint on the preset region and launching target application as claim 5, Huang teach wherein the operation of displaying at least one application in the preset application set corresponding to the second touch operation in the preset region in accordance with the preset display strategy comprises: dynamically displaying the at least one application in the preset application set in the preset region (see Paragraph [0068], where after the icon of the target application is displayed in the fingerprint sensing region, determine the target application corresponding to the target communication message, and display the icon of the target application in the fingerprint sensing region, wherein the multiple target applications include a target application corresponding to an icon having been displayed in the fingerprint sensing region), and the dynamical displaying comprising sliding display and scrolling display (see Paragraph [0044], where the user may slid the finger freely on the an interface of the locked screen to view the application icon).
Regarding claim 9, the modified Huang in view of Jammalamadaka et al and further view of Lu teach method of opening application by detecting fingerprint on the preset region and launching target application as claim 4. 
Huang and Jammalamadaka et al do not teach the operation of adjusting the brightness of the preset region according to the preset strategy comprises lightening the preset region when the electronic apparatus is in a screen extinguished-and-locked state and adjusting a brightness value {YB:00919507.DOCX } -26-of the preset region to be greater than or equal to a first brightness threshold.
However, Lu teach the operation of adjusting the brightness of the preset region according to the preset strategy comprises lightening the preset region when the electronic apparatus is in a screen extinguished-and-locked state and adjusting a brightness value {YB:00919507.DOCX }-26-of the preset region to be greater than or equal to a first brightness threshold (See Paragraph [0029], where corresponding to the fingerprint-detection area of the display screen, at the target brightness the display screen may be in a non-lighting state, change brightness of the pixel unit]).
It would have been obvious to one of ordinary skills in art before the effecting filling data of the claimed invention to modify the system of Huang to incorporate the teaching of Jammalamadaka et al and further view of Lu adjusting brightness of detecting area of the display screen.
Motivation as recognized by one of the ordinary skill in the art, to do so would improve the efficiency of adjust the brightness for the one or more-pixel unit, can save more power consumption and also can remarkably extend the lifetime of the one or more-pixel units (see Paragraph [0064]).
Regarding claim 10, the modified Huang in view of Jammalamadaka et al and further view of Lu teach method of opening application by detecting fingerprint on the preset region and launching target application as claim 4. 
Huang and Jammalamadaka et al do not teach the operation of adjusting the brightness of the preset region according to the preset strategy comprises lightening the display screen when the electronic apparatus is in a screen extinguished-and-locked state and adjusting a brightness value of the preset region to be greater than or equal to a first brightness threshold.
However, Lu teach the operation of adjusting the brightness of the preset region according to the preset strategy comprises lightening the display screen when the electronic apparatus is in a screen extinguished-and-locked state and adjusting a brightness value of the preset region to be greater than or equal to a first brightness threshold (See Paragraph [0029], where corresponding to the fingerprint-detection area of the display screen, at the target brightness the display screen may be in a non-lighting state, change brightness of the pixel unit]).
It would have been obvious to one of ordinary skills in art before the effecting filling data of the claimed invention to modify the system of Huang to incorporate the teaching of Jammalamadaka et al and further view of Lu adjusting brightness of detecting area of the display screen.
Motivation as recognized by one of the ordinary skill in the art, to do so would improve the efficiency of adjust the brightness for the one or more-pixel unit, can save more power consumption and also can remarkably extend the lifetime of the one or more-pixel units (see Paragraph [0064]).
Regarding claim 11, the modified Huang in view of Jammalamadaka et al and further view of Lu teach method of opening application by detecting fingerprint on the preset region and launching target application as claim 4. 
Huang and Jammalamadaka et al do not teach the operation of adjusting the brightness of the preset region according to the preset strategy comprises acquiring a brightness value of the display screen when the electronic apparatus is in a screen lightened-and-locked state, the brightness value of the display screen being a second brightness threshold, and adjusting a brightness value of the preset region to be greater than or equal to the second brightness threshold.
However, Lu teach the operation of adjusting the brightness of the preset region according to the preset strategy comprises acquiring a brightness value of the display screen when the electronic apparatus is in a screen lightened-and-locked state, the brightness value of the display screen being a second brightness threshold, and adjusting a brightness value of the preset region to be greater than or equal to the second brightness threshold (see Paragraph [0041], where the system may raise the brightness on the basis of the minimum brightness or the first brightness, and may make the one or more pixel units display at a second brightness higher than the first brightness for a period of time, afterwards, the system may continue to increase the brightness for the one or more pixel unit).
It would have been obvious to one of ordinary skills in art before the effecting filling data of the claimed invention to modify the system of Huang to incorporate the teaching of Jammalamadaka et al and further view of Lu adjusting brightness of detecting area of the display screen.
Motivation as recognized by one of the ordinary skill in the art, to do so would improve the efficiency of adjust the brightness for the one or more-pixel unit, can save more power consumption and also can remarkably extend the lifetime of the one or more-pixel units (see Paragraph [0064]).
Regarding claim 12, the modified Huang in view of Jammalamadaka et al and further view of Lu teach method of opening application by detecting fingerprint on the preset region and launching target application as claim 4, Huang teach wherein when the second touch operation is detected and the electronic apparatus is in a screen extinguished-and-locked state, the electronic apparatus lightens the preset region or the whole display screen according to remaining power or a user's selection (see Paragraph [0016-0020], where determining a target application to a communication message in a standby state. If standby state is screen locking state, do saving electric power by lightening the icon for displaying the target application in the fingerprint sensing region).
Regarding claim 16, the modified Huang in view of Jammalamadaka et al and further view of Lu teach method of opening application by detecting fingerprint on the preset region and launching target application as claim 4, Huang teach a second touch operation on the display screen satisfies a preset condition, and displaying the at least one application in the preset application set in the preset region according to the second touch operation: determining the preset application set according to a user setting (See Paragraph [0068]); or acquiring a number of launching of the at least one application within a preset time (see Paragraph [0027], where corresponding to the multiple target application, displaying, in the fingerprint sensing region, the icons of the multiple target application by turns at a first preset time interval in ac cyclical manner), and determining the preset application set according to the number of launching (see Paragraph [0027], where acquiring a target communication message from the multiple communication message according to a preset parameter, and determine the target application corresponding to the target communication message). 
Huang and Jammalamadaka et al do not teach the operation of adjusting brightness of the preset region in accordance e with a preset strategy.
However, Lu teach the operation of adjusting brightness of the preset region in accordance e with a preset strategy (see Paragraph [0042], where corresponding to the fingerprint detecting area of the display screen adjusting brightness in response of touching).
It would have been obvious to one of ordinary skills in art before the effecting filling data of the claimed invention to modify the system of Huang to incorporate the teaching of Jammalamadaka et al and further view of Lu adjusting brightness of detecting area of the display screen.
Motivation as recognized by one of the ordinary skill in the art, to do so would improve the efficiency of adjust the brightness for the one or more-pixel unit, can save more power consumption and also can remarkably extend the lifetime of the one or more-pixel units (see Paragraph [0064]).
Regarding claim 17, the modified Huang in view of Jammalamadaka et al and further view of Lu teach method of opening application by detecting fingerprint on the preset region and launching target application as claim 16, Huang teach wherein when the preset application set is determined, all of the applications in the preset application set (see Paragraph [0056], where the icon of the preset application may be displayed in the fingerprint sensing region) are displayed in the preset region (see Paragraph [0030] displaying the icon of the target application in the fingerprint sensing region, the application icon display method further includes when detecting a predetermined viewing operation of a user with respect to the icon of the target application).
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Jammalamadaka et al and Lu, and further view of Liu (US 20160179454).
Regarding claim 6 the modified Huang in view of Jammalamadaka et al and further view of Lu teach method of opening application by detecting fingerprint on the preset region and launching target application as claim 5, Huang teach wherein the operation of displaying at least one application in the preset application set corresponding to the second touch operation in the preset region in accordance with the preset display strategy comprises (see Paragraph [0038-0040], where displaying the icon of the target application in the fingerprint sensing region, the application icon display method further includes when detecting a predetermined viewing operation of a user with respect to the icon of the target application): acquiring an application icon of the at least one application in the preset application set (see Paragraph [0056], where the icon of the preset application may be displayed in the fingerprint sensing region); and adjusting a size of the application icon, and displaying the at least one application in the preset application set (see Paragraph [0056], where the icon of the preset application may be displayed in the fingerprint sensing region) in the preset region.
Huang, Jammalamadaka et al, and Lu do not teach static arrangement.
However, in an analogous art, Liu teach same field of launching application with biometric data. LIU teach displaying static arrangement (see Paragraph [0246], where the mechanisms can present the icon in an arrangement such that particular application are presented) 
It would have been obvious to one of ordinary skills in art before the effecting filling data of the claimed invention to modify the system of Huang to incorporate the teaching of Jammalamadaka et al and Lu and further view of Liu using static arrangement.
Motivation as recognized by one of the ordinary skill in the art, to do would applications can include applications that are likely to present content that is more appropriate for presentation on policy display device (see Paragraph [0246]).
Regarding claim 7, the modified Huang in view of Jammalamadaka et al and further view of Lu teach method of opening application by detecting fingerprint on the preset region and launching target application as claim 5, Huang teach wherein the operation of displaying at least one application in the preset application set corresponding to the second touch operation in the preset region in accordance with the preset display strategy comprises: determining different groups according to types of different applications (see Paragraph [0038], where a plurality of new messages of different applications may also be displayed in cyclical manner) in the preset application set (see Paragraph [0080], where multiple target applications include a target application corresponding to an icon having been displayed in the fingerprint sensing region and at least one target application corresponding to an icon to be displayed); and displaying the at least one application in the preset application set in the preset region.
Huang, Jammalamadaka et al, and Lu do not teach displaying applications according to the group.
However, Liu teach same field of launching application with biometric data. LIU teach displaying applications according to the group (see Paragraph [0257], where group the application into any suitable number of groups, where the number can be based on how many application and/or groups os application are to be presented when icons are present by an interactive public display device) 
It would have been obvious to one of ordinary skills in art before the effecting filling data of the claimed invention to modify the system of Huang to incorporate the teaching of Jammalamadaka et al and Lu and further view of Liu displaying according to the group
Motivation as recognized by one of the ordinary skill in the art, to do would application can be included in a group of application that are to be inhibited from being presented (see Paragraph [0257])
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Jammalamadaka et al and further view of Li (US 20210152685).
Regarding 13, the modified Huang in view of Jammalamadaka et al teach method of opening application by detecting fingerprint on the preset region and launching target application as claim 1.
Huang and Jammalamadaka et al do not teach that after the operation of acquiring the fingerprint information: when it is detected that the fingerprint information does not match the preset fingerprint information, prompting a user to re-enter a fingerprint; and when the re-entry of the fingerprint is not detected within a preset time, extinguishing the display screen.
However, in an analogous art, Li teach same field of electronic device with fingerprint recognition. Lu teach after the operation of acquiring the fingerprint information: when it is detected that the fingerprint information does not match the preset fingerprint information, prompting a user to re-enter a fingerprint (see Paragraph [0118], where if the captured fingerprint information not match the restored fingerprint information, the terminal may remain in the screen-on state. The terminal may further determine whether the user preforms an operation in a process); and when the re-entry of the fingerprint is not detected within a preset time, extinguishing the display screen (see Paragraph [0118], If the user does not perform any operation, when the screen-on state times out, the terminal blacks out the screen).
 It would have been obvious to one of ordinary skills in art before the effecting filling data of the claimed invention to modify the system of Huang to incorporate the teaching of Jammalamadaka et al and further view of Li using system of re-enter when fingerprint authentication is unsuccessful.
Motivation as recognized by one of the ordinary skill in the art, to do so would the operation complexity is further reduced, the use efficiency of the terminal is improved, the efficient interaction between the terminal and the user is implemented, and user experience is improved (see Paragraph [0018]).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Jammalamadaka et al and further view of Dua (US 20060165060).
Regarding claim 15, the modified Huang in view of Jammalamadaka et al teach method of opening application by detecting fingerprint on the preset region and launching target application as claim 1.
Huang and Jammalamadaka et al do not teach display of the at least one application is {YB:00919507.DOCX } -27-arranged according to alphabetical order of a name of the at least one application, a use frequency of the at least one application, or a user's demands.
However, in an analogous art, Dua teach same field of electronic device with controlling application with biometric information. Dua teach display of the at least one application is {YB:00919507.DOCX } -27-arranged according to alphabetical order of a name of the at least one application, a use frequency of the at least one application, or a user's demands (see Paragraph [0381], where a prolife list within the wallet application will automatically be organized in alphabetic order or based o frequency of usage).
It would have been obvious to one of ordinary skills in art before the effecting filling data of the claimed invention to modify the system of Huang to incorporate the teaching of Jammalamadaka et al and further view of Dua using order of alphabetical order of title of application.
Motivation as recognized by one of the ordinary skill in the art, to do would the most used profile at the top of the list for easy access. (see Paragraph [0381]).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Jammalamadaka et al and Lu, and further view of Douglas (US 10165108).
Regarding claim 18, the modified Huang in view of Jammalamadaka et al and further view of Lu teach method of opening application by detecting fingerprint on the preset region and launching target application as claim 16, Huang teach wherein when the preset application set is determined, only a preset number of applications is displayed (see Paragraph [0068], where display the icon of the target application in the fingerprint sensing region, wherein the multiple target applications include a target application corresponding to an icon having been displayed in the fingerprint sensing region and at least one target application corresponding to an icon to be displayed; or the multiple target applications only include at least two target applications corresponding to icons to be displayed)
Huang, Jammalamadaka et al, and Lu do not teach displaying the number of launching application. 
However, in an analogous art, Douglas teach same field of locking display screen. Douglas teach displaying the number of launching application (see Column 7 Line 7 to 30, where launching or displaying graphical elements that when selected can launch one of a number of applications executing on the computing device).
It would have been obvious to one of ordinary skills in art before the effecting filling data of the claimed invention to modify the system of Huang to incorporate the teaching of Jammalamadaka et al and Lu and further view of Douglas displaying the number of launching application.
Motivation as recognized by one of the ordinary skill in the art, to do would unlock to access private data and/or additional functionally (see Column 7 Line 7 to 30).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adam (US 20190129559) disclosed electronic device having a first touch sensor array and a fingerprint sensor includes receiving a first touch at the fingerprint sensor, in a fingerprint sensing mode: receiving first touch data associated with the first touch to a fingerprint controller, and authenticating a user based on the first touch data, and in a touch sensing mode: transmitting the first touch data associated with the first touch to a second controller.
Kim (US 20170123555) disclosed electronic device includes a display panel configured to display an image, first electrodes provided on the display panel and arranged in parallel in a direction, second electrodes provided on the display panel and arranged in parallel in a direction crossing the first electrodes, an insulating layer provided between the first electrodes and the second electrodes,
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HYUNGYU KIM whose telephone number is (571)272-0460. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571)-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID HYUNGYU KIM/Examiner, Art Unit 2499                                                                                                                                                                                                        
/RICHARD A MCCOY/Examiner, Art Unit 2499